Citation Nr: 0108464	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gingivitis for purposes 
of payment of disability compensation benefits.











ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant was honorably discharged from the United States 
Air Force in February 1998 with over twenty years of active 
duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which, inter alia, denied entitlement 
to service connection for gingivitis for purposes of payment 
of disability compensation benefits.

Service connection is also available for the sole purpose of 
establishing entitlement to dental care at VA expense.  38 
U.S.C.A. § 1712; 38 C.F.R. § 3.381.  The Board construes the 
appellant's Form 9 dated November 10, 1999, as requesting 
entitlement to eligibility for treatment under the 
aforementioned section 1712.  This claim is therefore 
referred to the RO for appropriate development and 
adjudication.


FINDING OF FACT

Gingivitis is not a disability within the meaning of 
applicable VA legislation providing payment of compensation 
benefits.


CONCLUSION OF LAW

The appellant's claim seeking entitlement to service 
connection for gingivitis for purposes of payment of 
disability compensation lacks legal merit.  38 C.F.R. 
§§ 3.381-82, 4.149 (1998); 38 C.F.R. §§ 3.381, 4.150 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding dental disorders were 
revised, effective June 8, 1999.  See 64 Fed. Reg. 30392 
(June 8, 1999).  The U. S. Court of Appeals for Veterans 
Claims has held that when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Regulations in effect when this claim was filed by the 
appellant in March 1998 provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. 
§ 17.161).  See 38 C.F.R. § 4.149 (1998).  Regulations in 
effect with this claim was filed in 1998 also provided that 
gingivitis was not considered a disease entity and was not 
ratable.  38 C.F.R. § 3.382(c) (1998).

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  In addition, 
all of 38 C.F.R. § 3.382, which allowed for the establishment 
of service connection for Vincent's disease and/or pyorrhea 
under specific circumstances, but, as noted above, stated 
that gingivitis was not a ratable disease entity, was 
eliminated.  Dental disabilities which may be awarded 
compensable disability ratings are now set forth under 
38 C.F.R. § 4.150 (1999).  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss or the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities associated with "periodontal diseases," which 
include gingivitis, see 62 Fed. Reg. 8201, 8203 (1997) (under 
the new regulation, "periodontal disease" was to be 
substituted for the terms "gingivitis," "Vincent's 
disease," and "pyorrhea"), may be granted only for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381 (1999).  Hence, the Board need not determine which 
version of the regulations is more favorable to the facts in 
this case.  Cf. Karnas, 1 Vet. App. at 313.

The Board observes further that the appellant's claim of 
service connection for gingivitis for compensation purposes 
was adjudicated by the RO under the pre-1999 amendments to 38 
C.F.R. §§ 3.381, 3.382.  See Statement of the Case, under 
cover letter dated in October 1999.  However, in view of the 
fact that both the old and amended versions of the 
regulations produce the same result with respect to his 
claim, the Board concludes that he will not be prejudiced by 
a disposition of his appeal at this time.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, the Board finds 
that notwithstanding the recent amendments to the law enacted 
by the Veterans Claims Assistance Act of 2000, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the amended provisions of the Act 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  For the reasons 
set forth below, the Board has found that the appellant's 
claim lacks legal merit under the law and therefore, there is 
no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a 
grant of the benefits sought.

In view of the foregoing, the Board will deny entitlement to 
service connection for gingivitis for purposes of payment of 
disability compensation.  The medical evidence of record 
reflects that the appellant was treated for gingivitis during 
and after service.  However, as set forth above, the 
regulations in effect both before and after June 1999 provide 
that periodontal diseases, which include gingivitis, are 
service connectable only for treatment purposes, not for 
compensation purposes.  The Board is bound by the regulations 
of the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.


ORDER

Service connection for gingivitis for purposes of payment of 
disability compensation benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

